DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words and it uses the phraseology “means”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 5-6, “wherein the force coil is wire wrapped around” should read --wherein the force coil is a wire wrapped around--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 2, “this Hall element” should be referred to as --the second Hall element--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the face of the Hall element creating a voltage output of the Hall element” in lines 4-5.  It is unclear whether “the Hall element” is referring to the first Hall element of claim 1, the second Hall element as introduced in claim 10 because while the limitation refers to “the Hall element” which seems to be the limitation of claim 1, only the second Hall element is defined as having a face.  As such the claim is indefinite for failing to distinctly claim the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 4 fail to include all the limitations of claim 1, upon which it depends, because claims 3 and 4 no longer require the Hall element of claim 1 (“where a resistor is substituted for the Hall element”).  Claim 9 fails to include all the limitations of claim 1, upon which it depends, because claim 9 no longer requires the internal computer of claim 1 (“an external pad type computer which replaces…the internal computer”).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over French (U.S. Patent No. 10,667,040) in view of Pierce et al. (U.S. Patent No. 10,659,856) and Rayner (U.S. Patent No. 9,094,747).
Regarding claim 1, French discloses an apparatus (abstract; figure 1, reference #100) comprising:
a magnet assembly comprising a round magnet (figure 2, reference #120), a magnet frame (figure 2, bottom and side area of reference #118 holding reference #120 in place), a pole (figure 2, center area of reference #118), where the magnet is attached to the magnet frame and is axially aligned with the pole, and where the pole is attached to the magnet frame (see figure 2, reference #120);
a force coil assembly comprising a force coil (figure 2, reference #112) and a force coil tube (figure 2, reference #116), where the force coil is wire wrapped around and axially aligned with the force coil tube (figure 2, reference #112 and 116), and where the force coil assembly fits over and is axially aligned with the pole and is axially aligned with the magnet (figure 2, reference #112, 116, 118 and 120);
a frame (see figure 2, outer, angled bars of reference #102, not labeled);
a spider which is attached to the frame, attached and axially aligned with the force coil assembly (figure 2, reference #122);
 a cone assembly comprising a flexible surround (figure 2, reference #114) and a cone (figure 2, reference #110) where the flexible surround is attached to the frame and to the cone (figure 2, reference #114);
an adapter ring that is affixed to the cone and to the force coil tube (see figures 1 and 2, top side wall of reference #101, extending from reference #114, not labeled);
an electrical source that is capable to generate a variable frequency constant amplitude alternating voltage that charges the force coil causing the same to oscillate (figures 5 and 6, reference #150; figure 8, reference #180; column 2, lines 7-21; columns 8-10, lines 40-30);
a internal computer (figure 18, reference #701; column 2, lines 22-44; columns 3-4, lines 64-18; columns 20-21, lines 58-26);
a Hall element which is placed in electronic series with the force coil, and where the Hall element is capable to output a voltage that is proportional to the current running through the Hall element (figure 18, reference #707; column 21, lines 59-66), and where the internal computer is capable to adjust and lower the frequency of the electrical source from a higher frequency to a lower frequency and to a point where the voltage output of the Hall element is at its minimum at which point mechanical resonance is achieved (figure 18, reference #701; column 2, lines 22-44; columns 3-4, lines 64-18; columns 20-21, lines 58-26; columns 21-22, lines 59-19);
and an enclosure (figure 1, reference #101).
However, the reference does not explicitly disclose a container and a touch screen.
Pierce et al. teaches another audio speaker system (abstract; figure 1).  The reference teaches a container (figure 1, reference #12) comprising a top (figure 1, seated portion of reference #12), a body section (figure 1, sides and bottom of reference #12), and where the body section attaches to the adapter ring (figure 1, reference #12 attaches to top of reference #18 which is considered adapter ring wall affixed to cone of reference #114).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the container of Pierce et al. with the apparatus of French.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach audio speaker systems.  One of ordinary skill in the art would be motivated to provide a container because the system delivers sound pressure waves and tremulous movement directly to the seating apparatus to create an enhanced auditory and vibratory experience (Pierce et al. column 2, lines 11-14).
Rayner teaches another audio speaker system (abstract).  The reference teaches a touchscreen which is capable to allow an operator to operate and run the apparatus (figure 6, reference #604; figure 7, reference #704).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the touch screen of Rayner with the apparatus of French.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach audio speaker systems.  One of ordinary skill in the art would be motivated to provide a touch screen because it provides an easy and convenient way for users to control and/or monitor power and signal processing profiles, loud speaker designation/identification, proximity or other based security features (Rayner column 25, lines 12-29).
Regarding claim 2, French in view of Pierce et al. and Rayner discloses all the limitations as set forth above.  The reference as modified further discloses where the internal computer is capable to measure the voltage at the electrical source and uses the voltage output of the Hall element to calculate the current running through the Hall element (figure 18, reference #701 and 707; figure 20, reference #707, 900 and 902); where the internal computer creates a voltage sine wave from the voltage measured at the electrical source and creates a current sine wave from the current as calculated from the voltage output of the Hall element (figure 20, reference #707, 900, 901 and 902; columns 25-26, lines 49-58), where the internal computer is capable to compare the two sine waves such that a phase angle between the two sine waves is observed and is measured in degrees and is either positive or negative, and where the internal computer is capable to adjust the frequency of the electrical source such that the phase angle between the two sine curves reaches zero degrees and which is the point where the system is in mechanical resonance (figure 20, reference #707, 900, 901 and 902; columns 25-26, lines 49-58).
The limitations recited in claim 2 are directed to a manner of operating disclosed internal computer, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  French discloses the internal computer that is capable of performing the functions as recited in claim 2 (figure 18, reference #701; column 2, lines 22-44; columns 3-4, lines 64-18; columns 20-21, lines 58-26; columns 21-22, lines 59-19; columns 25-26, lines 49-58).
Regarding claim 3, French in view of Pierce et al. and Rayner discloses all the limitations as set forth above.  The reference as modified further discloses where a resistor is substituted for the Hall element (figure 18, reference #707; column 21, lines 59-66); 
the voltage across the resistor is capable to be measured and the internal computer is capable to adjust the frequency of the electrical source to a point where the voltage across the resistor is at its minimum at which point the system is in mechanical resonance (figure 18, reference #701 and 707; columns 20-21, lines 58-26; columns 21-22, lines 59-67).
The limitations recited in claim 3 are directed to a manner of operating disclosed internal computer, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  French discloses the internal computer that is capable of performing the functions as recited in claim 3 (figure 18, reference #701 and 707; columns 20-21, lines 58-26; columns 21-22, lines 59-67).
Regarding claim 4, French in view of Pierce et al. and Rayner discloses all the limitations as set forth above.  The reference as modified further discloses where a resistor is substituted for the Hall element (figure 18, reference #707; column 21, lines 59-66);
where the voltage across the resistor is capable to be measured and the current running through the resistor is capable to be calculated by the internal computer using Ohm's Law (figure 18, reference #701 and 707; figure 20, reference #707, 900 and 902),
where the internal computer creates a voltage sine wave from the voltage measured at the electrical source and a current sine wave from the current as calculated from the voltage measured across the resistor (figure 20, reference #707, 900, 901 and 902; columns 25-26, lines 49-58), where the internal computer compares the two sine waves such that a phase angle between the two sine curves is observed and is measured in degrees and is either positive or negative, and where the internal computer adjusts the frequency of the electrical source such that the phase angle between the two sine curves reaches zero degrees and which is the point where the system is in mechanical resonance (figure 20, reference #707, 900, 901 and 902; columns 25-26, lines 49-58). 
The limitations recited in claim 4 are directed to a manner of operating disclosed internal computer, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  French discloses the internal computer that is capable of performing the functions as recited in claim 4 (figure 18, reference #701; column 2, lines 22-44; columns 3-4, lines 64-18; columns 20-21, lines 58-26; columns 21-22, lines 59-67; columns 25-26, lines 49-58).
Regarding claim 5, French in view of Pierce et al. and Rayner discloses all the limitations as set forth above.  The reference as modified further discloses where the internal computer is capable to increase the frequency of the electrical source from a zero frequency to the resonant frequency for a given mixing job's weight (figure 18, reference #700; figure 20, reference #900; columns 21-22, lines 59-67; columns 25-26, lines 49-58).
The limitations recited in claim 5 are directed to a manner of operating disclosed internal computer, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  French discloses the internal computer that is capable of performing the functions as recited in claim 5 (figure 18, reference #701; column 2, lines 22-44; columns 3-4, lines 64-18; columns 20-21, lines 58-26; columns 21-22, lines 59-67; columns 25-26, lines 49-58).
Regarding claim 6, French in view of Pierce et al. and Rayner discloses all the limitations as set forth above.  The reference as modified further discloses where the electrical source is capable to provide a variable frequency constant amplitude alternating current charge to the force coil (figures 5 and 6, reference #150; figure 8, reference #180; column 2, lines 7-21; columns 8-10, lines 40-30) and where the internal computer measures the amplitude of the voltage across the force coil and adjusts the frequency of the electrical source from high to low until the voltage across the force coil reaches its absolute maximum thereby placing the system in mechanical resonance (figure 18, reference #700; figure 20, reference #900; columns 21-22, lines 59-67).
The limitations recited in claim 6 are directed to a manner of operating disclosed apparatus (e.g. the system is in mechanical resonance) and internal computer, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  French discloses the apparatus and internal computer that is capable of performing the functions as recited in claim 6 (figure 18, reference #701; column 2, lines 22-44; columns 3-4, lines 64-18; columns 20-21, lines 58-26; columns 21-22, lines 59-67; columns 25-26, lines 49-58).
Regarding claim 7, French in view of Pierce et al. and Rayner discloses all the limitations as set forth above.  The reference as modified further discloses where two coils, a first coil and a second coil, are employed and where each coil is made of wire and each being wrapped around and axially aligned with the force coil tube and each other, and axially aligned with the magnet, and where the first coil is energized by the electrical source and replaces the force coil and the second coil is used to measure a voltage created by the force coil assembly movement in relation the magnet (figure 14, reference #518 and 520; columns 17-18, lines 25-61), and where the system is capable to be in mechanical resonance when the voltage measured is at its maximum (figure 14, reference #500; columns 17-18, lines 25-61 (it is noted the limitation is directed to an intended use of the system which does not further limit an apparatus claim, and the system is capable of operating at mechanical resonance).
Regarding claim 9, French in view of Pierce et al. and Rayner discloses all the limitations as set forth above.  The reference as modified further discloses an external pad type computer which replaces or works in conjunction with the internal computer (French columns 3-4, lines 64-18; Rayner figure 6, reference #604 and figure 7, reference #704).
Regarding claim 10, French in view of Pierce et al. and Rayner discloses all the limitations as set forth above.  The reference as modified further discloses a second magnet and second magnet is attached to the cone assembly (column 17, lines 50-51 (magnet being formed from two parts means there is second magnet)), and where the movement of the cone assembly causes the second magnet to move across the face of the Hall element creating a voltage output of the Hall element which the internal computer uses to measure the movement of the cone assembly and force coil assembly (figure 18, reference #512, 514, 518, 520, 700, 701, 703 and 707 (this limitation is directed to a manner of operating disclosed apparatus which does not further limit an apparatus claim)).
While the reference only discloses a single Hall element in contact with the second magnet (figure 18, reference #707), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second Hall sensor in order to ensure the correct voltage of the second magnet and coil, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Pierce et al. and Rayner as applied to claim 1 above, and further in view of Hanna et al. (U.S. Patent No. 10,070,237).
Regarding claim 8, French in view of Pierce et al. and Rayner discloses all the limitations as set forth above.  However, the reference does not explicitly disclose an accelerometer.  
Hanna et al. teaches another electroacoustic transducer (title).  The reference teaches an accelerometer (column 10, lines 3-7; column 12, lines 35-38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the accelerometer of Hanna et al. attached to the spider of French.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach electroacoustic transducers.  One of ordinary skill in the art would be motivated to provide an accelerometer because it improves the accuracy of estimated speaker parameters (Hanna et al. column 10, lines 3-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774